 Case 1:18-cv-08048-WHP Document 126 Filed 12/12/19 Page 1 of 2




      TELEPHONE: 1-212-558-4000
                                                                   125 Broad Street
       FACSIMILE: 1-212-558-3588
          WWW.SULLCROM.COM                                   New York, New York 10004-2498
                                                                                 ______________________


                                                                 LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                   BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                         BEIJING • HONG KONG • TOKYO

                                                                            MELBOURNE • SYDNEY




                                                                 December 12, 2019

Via ECF

Honorable William H. Pauley III,
   United States District Court,
       Southern District of New York,
           500 Pearl Street, Room 1920,
                New York, New York 10007-1312.

                 Re:        Iacovacci v. Brevet Holdings, LLC, et al.,
                            No. 18-cv-8048 (S.D.N.Y.)

Dear Judge Pauley:

                I write on behalf of Defendants/Counterclaim-Plaintiffs in response to
Plaintiff’s December 6, 2019 letter to the Court (Dkt. 123, “Pl. Ltr.”), which purports to
“clarify” that the New York State Supreme Court (“State Court”) has jurisdiction to hear
Defendants’ counterclaims brought under the federal Defend Trade Secrets Act (“DTSA”).

                 Although Plaintiff asserts that commentary and “relevant” case law “make
clear” that DTSA does not grant federal courts exclusive jurisdiction over DTSA claims
(Pl. Ltr. at 1), Plaintiff studiously fails to mention a range of authorities that have found
that DTSA’s grant of original jurisdiction to federal courts is exclusive. See, e.g., Lamont
v. Conner, 2019 WL 1369928, at *7 (N.D. Cal. Mar. 26, 2019) (noting that DTSA “builds
upon the Espionage Act of 1996 and provides exclusive original jurisdiction to the District
Courts”); Senate Judiciary Committee Report, 2015 FD S.B. 1890 (NS) (noting § 1836(c)
“provides that district courts of the United States shall have original jurisdiction of civil
actions brought under the section” and that “[t]his is identical to . . . subsection (b)” under
the Espionage Act (which provided for exclusive jurisdiction)); Charles R. Macedo,
Practical Law Commercial Transactions, General Contract Clauses: Confidentiality
Agreement Clauses After the Defend Trade Secrets Act, Thomson Reuters, w-002-9194
(“The DTSA provides US district courts with exclusive original jurisdictions of DTSA
civil actions.”). At a minimum, there is disagreement whether the State Court has
jurisdiction to hear Defendants’ DTSA counterclaims.

               In any event, Plaintiff also fails to recognize that Defendant Counterclaim-
Plaintiff Brevet Capital Management, LLC (“BCM”), which asserts a counterclaim under
DTSA before this Court, is not a party to the State Court action. Nor has Plaintiff sought
 Case 1:18-cv-08048-WHP Document 126 Filed 12/12/19 Page 2 of 2




 Honorable William H. Pauley III                                                          -2-


to join BCM to the State Court action in his recent motion to amend. Thus, even assuming
arguendo that the State Court has jurisdiction to hear DTSA claims, BCM plainly should
not be required to assert its federal counterclaim in a state court it is not even presently
before. Rather, BCM is entitled to raise its DTSA counterclaim in the federal court into
which Plaintiff has purposefully haled it.

                                                             Sincerely,

                                                             /s/ Matthew A. Schwartz

                                                             Matthew A. Schwartz

cc:    All Counsel of Record (via ECF)
